           Case 7:20-mj-12216-UA Document 3 Filed 11/16/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York


                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     November 16, 2020
BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Raul Rodriguez Urena, a/k/a “Tio,” 20 Mag. 12216

Dear Judge McCarthy:

       The complaint in the above-referenced case was originally filed under seal. On November
15, 2020, defendant Raul Rodriguez Urena was arrested. As a result, the Government respectfully
requests that the Court unseal the complaint.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                               By:   /s/ Derek Wikstrom
                                                     Derek Wikstrom
                                                     Assistant United States Attorney
                                                     Tel: (914) 993-1946

SO ORDERED:


                                  
_____________________________________
  ______________________
                      ______
                         _
HONORABLE
 ONORABLE JUDITH C  C. MMcCARTHY
UNITED STATES MAGISTRATE JUDGE
